Baldwin, J. delivered the opinion of the Court
—Cope, J. concurring.
We put a different construction on the facts found by the learned Judge below from that placed on them by him. If Davis called on the plaintiff to know whether the mules had been paid for, so that he might sell them to defendant—there being unsettled accounts between the plaintiff and Davis—and plaintiff then said to Davis, “ Let Urton have them,” taking this remark in connection with the accompanying circumstances, it would seem to be an assent and authorization of a sale to Urton by Davis of the property as that of Davis, and of course, upon such terms as Davis and Urton might agree on.
Judgment reversed arid cause remanded for a new trial.